DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10/15/2021 has been entered. The previous objection to the claims is withdrawn. Claims 1, 3-6, 8-12, 14-17, and 19-23 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. With regard to applicant’s argument that Goldfarb fails to describe parallel motions within a single state map, the examiner disagrees. Goldfarb teaches that the grasping device is configured to use a plurality of parallel, bi-directional state flow maps each defining a sequence of poses for a plurality of joints in the grasping device (abstract and paragraph 0004). Goldfarb also teaches that the control methodology that enables the user to access the multifunctional capability of the hand in a natural and efficient manner, with a single bidirectional control input (i.e., with two channels of EMG) and in particular, the various embodiments provide control methodology relying on a state map consisting of two parallel state-flow maps (paragraph 0023). Further, Goldfarb discloses that contraction of the ventral forearm musculature will initially provide direct control of simultaneous index finger and thumb flexion to achieve a grasping tip pose (paragraph 0048). Therefore, Goldfarb meets the newly added limitation that operation of the device is triggered by a single occurrence of the movement intention signal (single bidirectional control input) and is configured to . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the phrase "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner suggests using language such as “is able to” or “is capable of” in order to overcome this rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-12, 14-17, and 19-23 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2013/0253705 A1 to Goldfarb et al. (Goldfarb).
Regarding at least claim 1
Goldfarb teaches a method for operating a grasping device and grasping devices therefrom (abstract). Goldfarb meets the limitations of a computer-implemented method (400) employing at least one hardware implemented computer processor (506) for controlling a grasp control system to assist a wearer with a grasping movement task (abstract), the method comprising: operating the at least one hardware processor to execute program instructions for: monitoring movement intention signal of a grasping movement muscle of the wearer (paragraph 0069 discloses that the user provides EMG signals associated with motion in a particular direction in the topographic state map; for example, a control signal associated with flexion or extension, indicated that a user wishes to perform extension or flexion of the digits); identifying a volitional operator input (EMG signal input) for the grasping movement task from the movement intention signal (paragraph 0069); operating a powered orthotic device (Goldfarb discloses any powered mechanical device having one or more movable joints; paragraph 0017) triggered by a single occurrence of the movement intention signal (paragraph 0023 teaches that the control methodology that enables the user to access the multifunctional capability of the hand in a natural and efficient manner, with a single bidirectional control input (i.e., with two channels of EMG) and in particular, the various embodiments provide control methodology relying on a state map consisting of two parallel state-flow maps) to perform the grasping movement task as a chain of motion primitives (paragraphs 0019 and 0045 disclose a topographic state map; 300), wherein each motion primitive is a fundamental unit of grasping motion defined along a movement path with a single degree of freedom (poses S1-S4, for example), the chain of motion primitives being configured to create a grasping motion with at least two degrees of freedom (paragraph 0019 discloses continuous control of joints for high degree of freedom (<2) jointed mechanical devices), to support a parallel operation of motion primitives (The abstract and paragraph 0004 teaches that the grasping device is configured to use a plurality of parallel, bi-directional state flow maps each defining a sequence of poses for a plurality of joints in the grasping device. Paragraph 0048 also discloses that contraction of the ventral forearm musculature will initially provide direct control of simultaneous index finger and thumb flexion to achieve a grasping tip pose), and to be shaped by performance at a variable speed controlled by the volitional operator input (paragraph 0026 discloses proportionally controlled speed of grasp poses).  
Regarding at least claim 3
Goldfarb teaches the method of claim 1, further comprising: monitoring a second movement intention signal of a second grasping movement muscle of the wearer, wherein the volitional operator input is identified from both movement intention signals (paragraph 0045 discloses EMG control which proportionally utilizes a ventral EMG electrode for closing the device and a second, dorsal EMG electrode for opening the device).  Regarding at least claim 4
Goldfarb teaches the method of claim 3, wherein the grasping movement muscles monitored by the movement intention signals are antagonistic muscles (paragraph 0021 discloses a pair of EMG signals associated with an antagonist muscle pair and paragraph 0050 discloses that the EMG signals can be acquired from a plurality of intramuscular and/or surface electrodes on ventral and dorsal muscle sites of the forearm).  
Regarding at least claim 5
Goldfarb teaches the method of claim 1, wherein performing the grasping movement task further comprises: undoing a portion of the grasping movement task based on the volitional operator input by performing a portion of the chain of motion primitives in reverse order (paragraph 0021 discloses that EMG signals for the respective antagonistic muscle groups would be used in reverse order to return the device along the reverse path, to its original configuration).  
Regarding at least claim 6
Goldfarb teaches the method of claim 1, further comprising: monitoring a finger force signal generated by one or more fingers of the wearer related to the grasping movement task (paragraph 0043 discloses force sensing elements used to determine the force applied by the device in order to detect the presence of an object and to measure the grasp force), wherein the volitional operator input is identified from the movement intention signal and the finger force signal (paragraphs 0046-0047 disclose using sensor information to move through poses associated with the given state-flow map depending on whether an object is present).  
Regarding at least claim 8
Goldfarb teaches the method of claim 1, wherein the chain of motion primitives are predefined system chains (paragraph 0045 discloses two state-flow maps that are predefined; fig. 3).  
Regarding at least claim 9
Goldfarb teaches the method of claim 1, wherein the chain of motion primitives are user defined chains (paragraph 0045 discloses that the user selects between two configurations which determines the state-flow map that will be followed).  
Regarding at least claim 10
Goldfarb teaches the method of claim 1, wherein the chain of motion primitives are dynamically defined by the wearer (paragraph 0019 discloses that the control is continuous such that a progression from one pose to another can be halted and/or reversed at any time and that direct user control of the joints is provided and paragraph 0068 discloses alternate versions of a pose defined by the user).  
Regarding at least claim 11
Goldfarb teaches the method of claim 1, wherein the movement intention signal is an electromyography (EMG) signal (paragraph 0069). 
Regarding at least claim 12
Similar to the explanation above, Goldfarb meets the limitations of a computer-implemented grasp control system for assisting a wearer with a grasping movement task (abstract and paragraph 0019), the system comprising: a muscle movement sensor (paragraph 0021 discloses an EMG input, i.e. EMG signals associated with an antagonist muscle pair) configured for monitoring a grasping movement muscle of the wearer to produce a movement intention signal (paragraph 0069 discloses that the user provides EMG signals that are associated with motion in a particular direction in the topographic state map, indicating whether the user wishes to perform extension or flexion of the digits); a powered orthotic device configured for assisting grasping motion of the wearer (Goldfarb teaches continuous control of jointed mechanical devices which refers to any powered mechanical device having one or more movable joints; paragraphs 0017 and 0019); data storage memory (512, 516, and/or 518) configured for storing grasp control software, the movement intention signal, and system information (paragraphs 0079 and 0081), the system information including: (a) system settings related to operation of the grasp control system and the powered orthotic device (paragraph 0035), the system settings including user specific settings selected from the group consisting of signal gains, signal thresholds (paragraph 0068), operation speeds (paragraph 0026), grasp preferences and combinations thereof, and (b) device history information, (c) shared performance information, (d) historical control settings, or (e) machine learning data (paragraphs 0079-0084 disclose various components of the computing device including a user interface configured to allow a user to interact with and control software applications installed on the device, as well as memory/storage for storing instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure – these components are interpreted as meeting the claimed system information particularly since there is nothing in applicant’s disclosure that further defines, or provides criticality for, any of these elements); a grasp control processor (506) including at least one hardware processor (514) coupled to the data storage memory and configured to execute the grasp control software (paragraphs 0079-0080), wherein the grasp control software includes processor readable instructions to implement a grasp control algorithm for: identifying a volitional operator input for the grasping movement task from the movement intention signal; operating the powered orthotic device triggered by a single occurrence of the movement intention signal (paragraph 0023 teaches that the control methodology that enables the user to access the multifunctional capability of the hand in a natural and efficient manner, with a single bidirectional control input (i.e., with two channels of EMG) and in particular, the various embodiments provide control methodology relying on a state map consisting of two parallel state-flow maps) to perform the grasping movement task as a chain of motion primitives, wherein each motion primitive is a fundamental unit of grasping motion defined along a movement path with a single degree of freedom, the chain of motion primitives being configured to create grasping motion with at least two degrees of freedom (paragraph 0082 discloses storing, encoding or carrying a set of instructions for execution by the machine and that causes the machine to perform any one or more of the methodologies of the present disclosure) to support a parallel operation of motion primitives (The abstract and paragraph 0004 teaches that the grasping device is configured to use a plurality of parallel, bi-directional state flow maps each defining a sequence of poses for a plurality of joints in the grasping device. Paragraph 0048 also discloses that contraction of the ventral forearm musculature will initially provide direct control of simultaneous index finger and thumb flexion to achieve a grasping tip pose), and to be shaped by performance at a variable speed controlled by the volitional operator input (paragraph 0026 discloses proportionally controlled speed of grasp poses).  
Regarding at least claim 14
Goldfarb teaches the grasp control system of claim 12, further comprising: a second muscle movement sensor configured for monitoring a second grasping movement muscle of the operator wearer to produce a second movement intention signal, wherein the grasp control algorithm identifies the volitional operator input from both movement intention signals (paragraph 0045 discloses EMG control which proportionally utilizes a ventral EMG electrode for closing the device and a second, dorsal EMG electrode for opening the device).  
Regarding at least claim 15
Goldfarb teaches the grasp control system of claim 14, wherein the grasping movement muscles are antagonistic muscles (paragraph 0021 discloses a pair of EMG signals associated with an antagonist muscle pair and paragraph 0050 discloses that the EMG signals can be acquired from a plurality of intramuscular and/or surface electrodes on ventral and dorsal muscle sites of the forearm).  
Regarding at least claim 16
Goldfarb teaches the grasp control system of claim 12, wherein performing the grasping movement task further comprises: undoing a portion of the grasping movement task based on the volitional operator input by performing a portion of the chain of motion primitives in reverse order (paragraph 0021 discloses that EMG signals for the respective antagonistic muscle groups would be used in reverse order to return the device along the reverse path, to its original configuration).  
Regarding at least claim 17
Goldfarb teaches the grasp control system of claim 12, further comprising: a finger force sensor configured for monitoring a finger force signal generated by one or more fingers of the wearer related to the grasping movement task (paragraph 0043 discloses force sensing elements used to determine the force applied by the device in order to detect the presence of an object and to measure the grasp force), wherein the grasp control algorithm identifies the volitional operator input from the movement intention signal and the finger force signal (paragraphs 0046-0047 disclose using sensor information to move through poses associated with the given state-flow map depending on whether an object is present).  
Regarding at least claim 19
Goldfarb teaches the grasp control system of claim 12, wherein the chain of motion primitives are predefined system chains (paragraph 0045 discloses two state-flow maps that are predefined; fig. 3).  
Regarding at least claim 20
Goldfarb teaches the grasp control system of claim 12, wherein the chain of motion primitives are user defined chains (paragraph 0045 discloses that the user selects between two configurations which determines the state-flow map that will be followed).  
Regarding at least claim 21
Goldfarb teaches the grasp control system of claim 12, wherein the chain of motion primitives are dynamically defined by the user (paragraph 0019 discloses that the control is continuous such that a progression from one pose to another can be halted and/or reversed at any time and that direct user control of the joints is provided and paragraph 0068 discloses alternate versions of a pose defined by the user).  
Regarding at least claim 22
Goldfarb teaches the grasp control system of claim 12, wherein the muscle movement sensor is an electromyography (EMG) signal sensor (paragraph 0069).
Regarding at least claim 23
Goldfarb teaches the method of claim 1, wherein operating the at least one hardware processor to execute program instructions further includes operating the at least one hardware processor to execute program instructions for providing a user interface by which a user can select a grasp movement task from a menu of grasp movement tasks (paragraph 0023 discloses enabling the user to select a configuration which determines the state-flow map that will be followed and that the user can switch between these two maps – enabling the user to select a configuration meets the limitation of providing a user interface and the maps meet the limitation of a menu of grasp movement tasks as shown in fig. 3 from which the user can select).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774